DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 1-5, 7 and 10-23, now renumbered as claims 1-20, have been examined. 

Allowable Subject Matter
Claims 1-5, 7 and 10-23 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed on 11/10/2021, have been fully considered and are persuasive.  

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 11 and 16 are allowed in view of the reasons presented by the applicant in the Remarks. Claims 2-5, 7, 10, 12-15 and 17-23 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Waller teaches: After a data user obtains a digital container, the user sends an authenticated request for a decryption key to the internal authorization server which in turn forwards the request to an external authorization server. The rights of the user are checked against authorization policies and data security attributes and if acceptable, the authorization server generates the decryption key sends it to the user’s computer. At the user’s computer, the digital container is decrypted using the decryption key and access is provided to the decrypted content. Prior art of record Ziraknejad teaches: A user’s computing system receives a request to perform an action related to a credential of the user. The computing system determines that performing the action requires that witnesses be located within a threshold distance from the user. The computing system identifies electronic devices that are in communication with the computing system and determines which devices are authorized to be witnesses. From the subset identified as witnesses and which are also within a particular threshold distance, based on the location data transmitted by the electronic devices, from the computing system, the computing system selects multiple electronic devices and asks the users of the selected electronic devices to be witnesses. Once the required conditions are satisfied, the computing system performs the requested action. 
However, Waller and Ziraknejad fail to teach: “determining that the security credential received from the first user is incorrect; in response to determining that the security credential received from the first user is incorrect, determining that access by the first user to the secured data requires that a minimum quantity of a set of second users be within a threshold proximity of the first computing device”, i.e., the prior arts teach determining that access to data by the user requires witnesses to be within a threshold distance of the computing system of the user but fails to teach receiving an incorrect credential and in response to the incorrect credential determining that access to data requires that a minimum quantity of witnesses to be within a threshold proximity of the first computing device.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20140289833 to Briceno et al: A system, apparatus, method, and machine readable medium are described for performing advanced authentication techniques and associated applications. For example, one embodiment of a method comprises: receiving a policy identifying a set of acceptable authentication capabilities; determining a set of client authentication capabilities; and filtering the set of acceptable authentication capabilities based on the determined set of client authentication capabilities to arrive at a filtered set of one or more authentication capabilities for authenticating a user of the client.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438